       CASE 0:20-cr-00085-ECT-LIB Document 6 Filed 05/18/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


United States of America,                             Case No. 20-cr-0085 (WMW/LIB)

                            Plaintiff,


v.

Daniel James Fairbanks,

                            Defendant.


             ORDER OF RECUSAL AND DIRECTION TO THE
            CLERK OF COURT FOR REASSIGNMENT OF CASE

      The above-captioned case has been assigned to the undersigned Judge. Pursuant

to the provisions of 28 U.S.C. § 455(a), the undersigned hereby recuses herself in this

matter. Accordingly,

      IT IS HEREBY ORDERED pursuant to this Court’s Assignment of Cases Order

dated January 10, 2020, that the above-captioned action shall be resubmitted to the Clerk

of Court for reassignment, and the Clerk is further directed to void and reuse a card on

the appropriate list of the automated case assignment system.




Dated: May 18, 2020                             s/Wilhelmina M. Wright
                                                Wilhelmina M. Wright
                                                United States District Judge
